DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Harry B. Shubin, on 16 February 2022.
This application has been amended as follows:

	Please amend the claims as follow:

	Replace claim 7 with:
	7.	The copolyamide according to claim 1, of the formula 11/B.10, 11/P.10, 11/B.12, 12/B.12, 11/P.12, 12/P.12, 11/B.14, 11/P.14, 11/B.18 or 11/P.18 wherein B stands for BMAC and P stands for PACM.

Amend claim 11 by replacing the phrase “greater than or equal to 43%” in line 8 with the phrase “greater than or equal to 54%”.
	Replace claim 15 with:
	15.	The copolyamide according to claim 11, of the formula 11/B.10/P.10, 11/B.12/P.12, 11/B.14/P14, 12/B.10/P.10, 12/B.12/P12, 12/B.14/P.14, 6.10/B.10/P10, 6.10/B.12/P.12, 10.10/B.10/P.10, 10.10/B.12/P.12, 10.12/B.10/P.10, or 10.12/P.12/B.12 wherein B stands for BMAC and P stands for PACM.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 3-5, 7, 11-24, and 26 are allowed over the prior art. The closest applied prior art of record is Buhler et al., US 2008/0135720 in view of Thames et al., New crops or new uses for old crops, where should the emphasis be, Progress in crops, ASHA Press, 1998 which teaches what is described in paragraphs 11-25 of the non-final Office Action filed 9 September 2021. The closest applied prior art of record does not reasonably teach or suggest a copolyamide comprising at least two of the claimed units while at the same time comprising the claimed renewably derived carbon content and glass transition temperature.  As such, the instantly claimed invention is both novel and nonobvious over the closest applied prior art of record.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782